i          i        i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00203-CV

                            Thomas P. HAYDEN, Sr. and Shirley A. Hayden,
                                           Appellants

                                                      v.

                        JOHN AND JUDY CLEGG INVESTMENTS, LTD.,
                                        Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                     Trial Court No. 08-2027-CV
                            Honorable W. C. Kirkendall, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 31, 2009

JOINT MOTION TO SET ASIDE JUDGMENT GRANTED; REVERSED AND REMANDED

           The parties have filed a joint motion stating they have fully resolved and settled all issues in

dispute. The parties ask that we set aside the trial court’s judgment and remand the cause to the trial

court for rendition of judgment in accordance with the agreement of the parties. We grant the

parties’ motion. The judgment of the trial court is therefore reversed, and the cause is remanded to

the trial court for rendition of judgment in accordance with the agreement of the parties. See TEX .

R. APP . P. 42.1(a)(2)(B).

                                                           PER CURIAM